Exhibit 10.29

OUTDOOR CHANNEL HOLDINGS, INC.

JAMES E. WILBURN EMPLOYMENT AGREEMENT

This Employment Agreement (this “Agreement”) is effective as of January 1, 2012
(the “Effective Date”) by and between Outdoor Channel Holdings, Inc. (the
“Company”), and James E. Wilburn (the “Executive”).

1. Duties and Scope of Employment.

(a) Positions and Duties. As of the Effective Date, Executive will serve as the
Chairman of Winnercomm, Inc., a Delaware corporation and wholly owned subsidiary
of the Company (“Winnercomm”) and will render certain business services to
Winnercomm as reasonably assigned to him by the Chief Executive Officer (“CEO”)
of the Company. In addition, Executive shall render certain advertising sales,
strategic and other business services to Major League Fishing, LLC, an entity in
which the Company’s affiliate has a significant ownership interest, as will
reasonably be assigned to him by the CEO. Executive will continue to report to
the CEO. The period Executive is employed by the Company under this Agreement is
referred to herein as the “Employment Term.”

(b) Obligations. During the Employment Term, Executive will devote a minimum of
thirty-five (35) hours per week and will use good faith efforts to discharge
Executive’s obligations under this Agreement to the best of Executive’s ability
and in accordance with each of the Company’s corporate guidance and ethics
guidelines, conflict of interests policies and code of conduct. Executive will
be permitted, without constituting a violation of this Section 1(b) to,
(i) continue to provide services to, serve on the boards of directors of, and
maintain or increase his ownership interests in the entities listed on Exhibit
A, so long as such activities are not reasonably deemed by the Company to be
competitive to Winnercomm or its affiliates, and (ii) manage his personal
investments, so long as such activities do not materially interfere with his
responsibilities under this Agreement. Executive hereby represents and warrants
to the Company that Executive is not party to any contract, understanding,
agreement or policy, written or otherwise, that would be breached by Executive’s
entering into, or performing services under, this Agreement.

(c) Other Entities. If appointed by the Company, and as agreed to by Executive,
Executive agrees to serve, without additional compensation, as an officer and
director for each of the Company’s subsidiaries, partnerships, joint ventures,
limited liability companies and other affiliates, including entities in which
the Company has a significant investment as determined by the Company; it being
understood and agreed that Executive will serve as the General Manager of Major
League Fishing, LLC (“MLF”) during the Term. As used in this Agreement, the term
“affiliates” will include any entity controlled by, controlling, or under common
control of the Company.

(d) Office Location. Executive shall perform his duties under this Agreement,
subject to reasonable business circumstances that require travel outside of such
location in connection with performing his duties under this Agreement, in
Winnercomm’s Tulsa, Oklahoma offices.



--------------------------------------------------------------------------------

2. At-Will Employment. Executive and the Company agree that Executive’s
employment with the Company constitutes “at-will” employment. Executive and the
Company acknowledge that this employment relationship may be terminated at any
time, upon written notice to the other party, with or without good cause or for
any or no cause, at the option either of the Company or Executive. However, as
described in this Agreement, Executive may be entitled to severance benefits
depending upon the circumstances of Executive’s termination of employment.

3. Term of Agreement. This Agreement will have a term commencing on the
Effective Date and ending on December 31, 2013 (the “Term”).

4. Compensation.

(a) Base Salary. The Company will pay Executive an annual salary of $275,000 in
2012 and an annual salary of $180,000 in 2013 as compensation for his services
(such annual salary, as is then effective, to be referred to herein as “Base
Salary”). The Base Salary will be paid periodically in accordance with the
Company’s normal payroll practices and be subject to the usual, required
withholdings.

(b) Cash Incentives. Executive will be eligible to receive the following cash
incentives (“Incentives”) payable for the achievement of performance goals, as
set forth below:

 

Performance Goals:

  

Cash Incentives:

  

Payment Terms:

Sales on [***] project for 2013 & 2014    5% of net sales by any Company
personnel    Payable in 2013 as the 2012 tournaments air; payable in 2014 as the
2013 tournaments air Renewals of the [***] project for 2013 & 2014 (including
all related agreements)    10% of gross margins of the [***] project for
2013/2014    Payable in 2013 & 2014 as [***] airs on the Versus network or a
similar channel Renewals of the [***] projects for 2013    10% of gross margins
on the [***] and [***] projects for the second half of calendar year 2013 (i.e.
excludes the first half of 2013 which is currently under contract) and all
subsequent years until the end of the renewal periods    Payable in 2013 and
thereafter as the [***] and [***] projects, as renewed, air Ad sales on [***]
project and any subsequent projects    10% of gross margins on sales by any
Company personnel    Payable upon airing of [***] project Ad sales for other new
Company-owned projects    10% of net sales    Payable upon airing of such
projects

 

[***] Confidential portions of this document have been redacted and filed
separately with the Commission.



--------------------------------------------------------------------------------

For purposes of this Agreement, the terms, “net sales” and “gross margins” shall
have the same meanings historically used by the Company consistent with past
practices. For the avoidance of doubt, “net sales” means total revenues realized
by the Company or its affiliate after deduction of the amount any third party
agency fees that may be paid in connection with such sales, and “gross margins”
shall mean the total net sales less the direct costs attributable to the
applicable project in a manner consistent with past practices.

In addition, the Company, in its sole and absolute discretion, shall consider
paying Executive a bonus for 2012 and 2013 depending on the financial
performance of Winnercomm and/or MLF for such fiscal years.

5. Employee Benefits. Except for the accrual of Paid Time Off, Executive will be
eligible to participate in accordance with the terms of all Company employee
benefit plans, policies and arrangements that are applicable to other employees
of the Company, as such plans, policies and arrangements may exist from time to
time. It is anticipated that Executive will be allowed time off in a manner and
based on considerations consistent with past practices.

6. Expenses. The Company will reimburse Executive for reasonable travel,
entertainment and other expenses incurred by Executive in the furtherance of the
performance of Executive’s duties hereunder, in accordance with the Company’s
expense reimbursement policy as in effect from time to time.

7. Termination of Employment. In the event Executive’s employment with the
Company terminates for any reason, including, without limitation, expiration of
the Term without a mutually agreeable renewal thereof, Executive will be
entitled to any (a) unpaid Base Salary accrued up to the effective date of
termination; (b) unpaid, but earned and accrued Incentives (such Incentives to
be deemed earned and accrued upon entering into contracts giving rise to the
revenues due notwithstanding the dates on which the particular events or
projects air or when the attributable revenues are received; costs associated
with an event shall be estimated by the Company in its reasonable discretion to
calculate the Incentives, as applicable); (c) benefits or compensation as
provided under the terms of any employee benefit and compensation agreements or
plans applicable to Executive (d) unreimbursed business expenses required to be
reimbursed to Executive, and (e) rights to indemnification Executive may have
under the Company’s Articles of Incorporation, Bylaws, this Agreement, or
separate indemnification agreement, as applicable. In addition, if the
termination is by the Company without Cause or Executive resigns for Good
Reason, Executive will be entitled to the amounts and benefits specified in
Section 8.

8. Severance.

(a) Termination Without Cause or Resignation for Good Reason. If Executive’s
employment is terminated by the Company without Cause or if Executive resigns
for Good Reason, then, subject to Section 10 and the requirement to delay
certain payments in Section 25, and in addition to the amounts provided in
Section 7, Executive will receive the following severance benefits from the
Company:

(i) Severance Payment. Executive shall receive the lesser of: (i) Executive’s
Base Salary from the date of termination through December 31, 2013; or (ii) six
months of Base Salary (“Severance Payment”). Executive will receive equal,
monthly installments of the cash portion of the Severance Payment (less
applicable withholding taxes) to be paid over that number of months from the
termination date through December 31, 2013 or six months, as applicable
(“Payment Months”).



--------------------------------------------------------------------------------

(ii) Benefits. The Company agrees to reimburse Executive for the same level of
health coverage and benefits as in effect for Executive immediately prior to
Executive’s termination; provided, however, that (1) Executive constitutes a
qualified beneficiary, as defined in Section 4980(B)(g)(1) of the Internal
Revenue Code of 1986, as amended (the “Code”); and (2) Executive elects
continuation coverage pursuant to the Consolidated Omnibus Budget Reconciliation
Act of 1985, as amended (“COBRA”), within the time period prescribed pursuant to
COBRA. The Company will continue to reimburse Executive for continuation
coverage through the earlier of (A) the end of the Payment Months, or (B) the
date upon which Executive and Executive’s eligible dependents become covered
under similar plans. Executive will thereafter be responsible for the payment of
COBRA premiums (including, without limitation, all administrative expenses) for
the remaining COBRA period.

(b) Voluntary Termination Without Good Reason or Termination for Cause. If
Executive’s employment is terminated voluntarily, without Good Reason or is
terminated for Cause by the Company, then, except as provided in Section 7,
(i) all payments of compensation by the Company to Executive hereunder will
terminate immediately, and (ii) Executive will be eligible for benefits only in
accordance with the Company’s then established plans and/or policies (if any).

9. Conditions to Receipt of Severance; Nondisparagement; No Duty to Mitigate.

(a) Release of Claims Agreement. The receipt of any severance or other benefits
pursuant to Section 8 will be subject to Executive signing and not revoking a
release of claims agreement in substantially the form attached as Exhibit B, but
with any appropriate reasonable modifications, reflecting changes in applicable
law, as is necessary to provide the Company with the protection it would have if
the release of claims were executed as of the Effective Date. No severance or
other benefits will be paid or provided until the release of claims agreement
becomes effective. Executive shall have up to twenty-one (21) days following
Executive’s termination of employment to consider and deliver such executed
separation and release of claims agreement to the Company. The Company agrees
that it will execute and deliver to Executive said separation and release of
claims agreement no later than eight (8) days after it receives a copy of such
agreement executed by Executive. Company agrees that it will be bound by such
separation and release of claims agreement and that same will become effective
from and after the effective date thereof, even if Company fails or refuses to
execute and deliver same to Executive. The receipt of any severance pursuant to
Section 8 will also be subject to, during the Employment Term and the
Continuance Period, Executive complying with the non-solicitation and
non-competition requirements of Section 9(b).

(b) Non-solicitation and Non-competition. The receipt of any severance or other
benefits pursuant to Section 8 will be subject to Executive agreeing that during
the Employment



--------------------------------------------------------------------------------

(c) Term and Continuance Period, Executive will not (i) solicit any employee of
the Company (other than Executive’s personal assistant) for employment other
than at the Company, (ii) directly or indirectly engage in, have any ownership
interest in or participate in any entity that as of the date of termination,
competes with the Company with respect to Outdoor Programming, or (iii) directly
or indirectly engage in, have any ownership interest in or participate in any
entity, within any state in the United States where Winnercomm or MLF conducts
business, which is engaged in the primary businesses of Winnercomm and MLF. For
purposes of this Agreement, the term “primary businesses” is defined as taped or
live, remote production of television shows, web design, the aerial camera
service operated by Skycam, LLC and CableCam, LLC and the orchestration,
operation and television production of professional bass fishing tournaments.
Executive’s passive ownership of not more than 1% of any publicly traded company
and/or 5% ownership of any privately held company will not constitute a breach
of this Section 9(b). In addition, Executive’s ownership and involvement with
the entities referenced on Exhibit A will also not constitute a breach of this
Section 9(b).

(d) Nondisparagement. During the Employment Term and Continuance Period,
Executive will not knowingly and materially disparage, criticize, or otherwise
make any derogatory statements regarding the Company and its affiliates. During
the Employment Term and Continuance Period, the Company will not knowingly and
materially disparage, criticize, or otherwise make any derogatory statements
regarding Executive. Notwithstanding the foregoing, nothing contained in this
Agreement will be deemed to restrict Executive, the Company or any of the
Company’s current or former officers and/or directors from (1) providing
information to any governmental or regulatory agency (or in any way limit the
content of any such information) to the extent they are requested or required to
provide such information pursuant to applicable law or regulation or
(2) enforcing his or its rights pursuant to this Agreement.

(e) Other Requirements. Executive’s receipt of any payments or benefits under
Section 8 will be subject to Executive continuing to comply with the terms of
the Confidential Information Agreement and the provisions of this Section 9.

(f) No Duty to Mitigate. Executive will not be required to mitigate the amount
of any payment contemplated by this Agreement, nor will any earnings that
Executive may receive from any other source reduce any such payment.

10. Excise Tax.

In the event that the severance and other benefits provided in this Agreement or
otherwise payable to Executive constitute “parachute payments” under
Section 280G of the Internal Revenue Code of 1986, as amended (the “Code”) and
would be subject to the excise tax imposed by Section 4999 of the Code, then,
except as provided by Section 10(b) below: Executive’s benefits shall be either
(i) delivered in full, or (ii) delivered as to such lesser extent which would
result in no portion of such benefits being subject to the excise tax, whichever
of the foregoing amounts results in the receipt by Executive on an after-tax
basis, of the greatest amount of benefits. Any reduction in payments and/or
benefits required by this Section shall occur in the following order:
(1) reduction of cash payments; and (2) reduction of other benefits paid or
provided to Executive.



--------------------------------------------------------------------------------

Unless Executive and the Company agree otherwise in writing, the determination
of Executive’s excise tax liability will be made in writing by the independent
auditors who are primarily used by the Company immediately prior to the Change
in Control (the “Accountants”). For purposes of making the calculations required
by this Section 10, the Accountants may make reasonable assumptions and
approximations concerning applicable taxes and may rely on reasonable, good
faith interpretations concerning the application of Sections 280G and 4999 of
the Code. Executive and the Company agree to furnish such information and
documents as the Accountants may reasonably request in order to make a
determination under this Section 10. The Company will bear all costs the
Accountants and/or Executive may reasonably incur in connection with any
calculations contemplated by this Section 10.

11. Definitions.

(a) Cause. For purposes of this Agreement, “Cause” will mean:

(i) Executive’s willful and continued failure to perform the duties and
responsibilities of his position (other than as a result of Executive’s illness
or injury) after there has been delivered to Executive a written demand for
performance from the CEO which describes the basis for the CEO’s belief that
Executive has not substantially performed his duties and provides Executive with
thirty (30) days to take corrective action;

(ii) Any material act of personal dishonesty taken by Executive in connection
with his responsibilities as an employee of the Company with the intention that
such action may result in the substantial personal enrichment of Executive;

(iii) Executive’s conviction of, or plea of nolo contendere to, a felony that
the Company’s Board of Directors reasonably believes has had or will have a
material detrimental effect on the Company’s reputation or business;

(iv) A willful breach of any fiduciary duty owed to the Company by Executive
that has a material detrimental effect on the Company’s reputation or business;

(v) Executive being found liable in any non-appealable final decision or
judgment in any Securities and Exchange Commission or other civil or criminal
securities law action (regardless of whether or not Executive admits or denies
liability), which the Company’s Board of Directors determines, in its reasonable
discretion, will have a material detrimental effect on the Company’s reputation
or business;

(vi) Executive entering any cease and desist order with respect to any action
which would bar Executive from service as an executive officer or member of a
board of directors of any publicly-traded company (regardless of whether or not
Executive admits or denies liability);

(vii) Executive (A) obstructing or impeding; (B) endeavoring to obstruct or
impede, or (C) failing to materially cooperate with, any investigation
authorized by the Company’s Board of Directors or any governmental or
self-regulatory entity (an “Investigation”). However,



--------------------------------------------------------------------------------

(viii) Executive’s failure to waive attorney-client privilege relating to
communications with Executive’s own attorney in connection with an Investigation
will not constitute “Cause”; or

(ix) Executive’s disqualification or bar by any governmental or self-regulatory
authority from serving in the capacity contemplated by this Agreement, if
(A) the disqualification or bar continues for more than thirty (30) days, and
(B) during that period the Company uses its commercially reasonable efforts to
cause the disqualification or bar to be lifted. While any disqualification or
bar continues during Executive’s employment, Executive will serve in the
capacity contemplated by this Agreement to whatever extent legally permissible
and, if Executive’s employment is not permissible, Executive will be placed on
administrative leave (which will be paid to the extent legally permissible).

Other than for a termination pursuant to Section 11(a)(iii), Executive shall
receive notice and an opportunity to be heard before the Company’s Board of
Directors with Executive’s own attorney before any termination for Cause is
deemed effective. Notwithstanding anything to the contrary, the CEO or the
Company’s Board of Directors may immediately place Executive on administrative
leave (with full pay and benefits to the extent legally permissible) and suspend
all access to Company information, employees and business should Executive wish
to avail himself of his opportunity to be heard before the Company’s Board of
Directors prior to a termination for Cause. If Executive avails himself of his
opportunity to be heard before the Company’s Board of Directors, and then fails
to make himself available to the Company’s Board of Directors within five
(5) business days of such request to be heard, the Company’s Board of Directors
may thereafter cancel the administrative leave and terminate Executive for
Cause.

(b) Change in Control. For purposes of this Agreement, “Change in Control” will
have the same meaning as “Change in Control” is defined in the Plan.

(c) Continuance Period. For purposes of this Agreement:

(i) if Executive’s employment is terminated by the Company without Cause or if
Executive resigns for Good Reason, then “Continuance Period” will mean the
period of time beginning on the date of the termination of Executive’s
employment and ending on the date that the last installment of the Severance
Payment is to be made pursuant to Section 8;

(ii) in the event of either (1) the expiration of the Term, or (2) a termination
of the Executive’s employment for any other reason, the “Continuance Period,” if
any, will mean that period of time beginning on the date of the termination of
Executive’s Employment and ending six months thereafter.

(d) Good Reason. For purposes of this Agreement, “Good Reason” means the
occurrence of any of the following, without Executive’s express written consent:

(i) A material reduction of Executive’s responsibilities, relative to
Executive’s responsibilities in effect immediately prior to such reduction;
including, without limitation, a reduction in responsibilities by virtue of the
Company or Winnercomm being acquired and made part of another entity;



--------------------------------------------------------------------------------

(ii) A material reduction in Executive’s Base Salary as in effect immediately
prior to such reduction other than pursuant to a reduction that also is applied
to substantially all other executive officers of the Company and which reduction
reduces the Base Salary by a percentage reduction that is no greater than 10%;

(iii) The relocation of Executive to a facility or location more than fifty
(50) miles from his primary place of employment;

(iv) Any purported termination of the Executive’s employment for “Cause” without
first satisfying the procedural protections, as applicable, required by the
definition of “Cause” in this Agreement; or

(v) The failure of the Company to obtain the assumption of this Agreement by a
successor and/or acquiror and an agreement that Executive will retain the
substantially similar responsibilities (to the extent described in Section 1) in
the acquiror or the merged or surviving company as he had prior to the
transaction.

The notification and placement of Executive on administrative leave pending a
potential determination by the Company’s Board of Directors that Executive may
be terminated for Cause shall not constitute Good Reason for purposes of this
Agreement. Executive will not resign for Good Reason without first providing the
Company with written notice of the acts or omissions constituting the grounds
for “Good Reason” within ninety (90) days of the initial existence of the
grounds for “Good Reason” and, if such grounds are susceptible to cure, a
reasonable cure period of not less than thirty (30) days following the date of
such notice. Any resignation for Good Reason must occur within two years of the
initial existence of the grounds constituting Good Reason.

(e) Outdoor Programming. For purposes of this Agreement, “Outdoor Programming”
means any television, internet or other media programming devoted primarily to
traditional outdoor activities, such as hunting, fishing, shooting sports,
rodeo, gold prospecting and related life-style programming.

12. Indemnification and D&O Insurance. Subject to applicable law, Executive will
be provided indemnification to the maximum extent permitted by the Company’s
Articles of Incorporation or Bylaws, including, if applicable, any directors and
officers insurance policies, with such indemnification to be on terms determined
by the Company’s Board of Directors or any of its committees, but on terms no
less favorable than provided to any other Company executive officer or director
and subject to the terms of any separate written indemnification agreement. The
Company shall also maintain commercially reasonable D&O insurance covering
Executive during the Employment Term in such amount and pursuant to such terms
as is typical and customary for companies of similar size and nature as the
Company.

13. Confidential Information. Executive agrees to execute the Company’s
confidential information and intellectual property agreement, in a form
reasonably satisfactory to Executive (the “Confidential Information Agreement”).

14. Assignment. This Agreement will be binding upon and inure to the benefit of
(a) the heirs, executors and legal representatives of Executive upon Executive’s
death, and (b) any



--------------------------------------------------------------------------------

15. successor of the Company. Any such successor of the Company will be deemed
substituted for the Company under the terms of this Agreement for all purposes.
For this purpose, “successor” means any person, firm, corporation, or other
business entity which at any time, whether by purchase, merger, or otherwise,
directly or indirectly acquires all or substantially all of the assets or
business of the Company. None of the rights of Executive to receive any form of
compensation payable pursuant to this Agreement may be assigned or transferred
except by will or the laws of descent and distribution. Any other attempted
assignment, transfer, conveyance, or other disposition of Executive’s right to
compensation or other benefits will be null and void.

16. Notices. All notices, requests, demands and other communications called for
hereunder will be in writing and will be deemed given (a) on the date of
delivery if delivered personally; (b) one (1) day after being sent overnight by
a well-established commercial overnight service, or (c) four (4) days after
being mailed by registered or certified mail, return receipt requested, prepaid
and addressed to the parties or their successors at the following addresses, or
at such other addresses as the parties may later designate in writing:

If to the Company:

Attn: CEO

with a copy to: its General Counsel

Outdoor Channel Holdings, Inc.

43445 Business Park Drive

Temecula, CA 92590

If to Executive:

at the last residential address known by the Company,

with a copy to:

Conner & Winters, LLP

4000 One Williams Center

Tulsa, OK

Attention: Lynnwood R. Moore, Jr.

17. Severability. In the event that any provision or any portion of any
provision hereof becomes or is declared by a court of competent jurisdiction to
be illegal, unenforceable, or void, this Agreement will continue in full force
and effect without said provision or portion of provision. The remainder of this
Agreement shall be interpreted so as to best effect the intent of the Company
and Executive.

18. Arbitration. The Parties agree that any and all disputes arising out of the
terms of this Agreement, Executive’s employment by the Company, Executive’s
service as an officer or director of the Company, or Executive’s compensation
and benefits, their interpretation and any of the matters herein released, will
be subject to binding arbitration. In the event of a dispute, the parties (or
their legal representatives) will promptly confer to select a Single Arbitrator
mutually acceptable to both parties. If the parties cannot agree on an
Arbitrator, then the moving party may file a



--------------------------------------------------------------------------------

19. Demand for Arbitration with the American Arbitration Association (“AAA”) in
Oklahoma, who will be selected and appointed consistent with the AAA-Employment
Dispute Resolution Rules, except that such Arbitrator must have the
qualifications set forth in this paragraph. Any arbitration will be conducted in
a manner consistent with AAA National Rules for the Resolution of Employment
Disputes, supplemented by the Oklahoma Rules of Civil Procedure. The Parties
further agree that the prevailing party in any arbitration will be entitled to
injunctive relief in any court of competent jurisdiction to enforce the
arbitration award. The Parties hereby agree to waive their right to have any
dispute between them resolved in a court of law by a judge or jury. This
paragraph will not prevent either party from seeking injunctive relief (or any
other provisional remedy) from any court having jurisdiction over the Parties
and the subject matter of their dispute relating to Executive’s obligations
under this Agreement and the Confidential Information Agreement.

20. Integration. This Agreement, together with the Confidential Information
Agreement, represents the entire agreement and understanding between the parties
as to the subject matter herein and supersedes all prior or contemporaneous
agreements whether written or oral. No waiver, alteration, or modification of
any of the provisions of this Agreement will be binding unless in a writing and
signed by duly authorized representatives of the parties hereto. In entering
into this Agreement, no party has relied on or made any representation,
warranty, inducement, promise, or understanding that is not in this Agreement.
To the extent that any provisions of this Agreement conflict with those of any
other agreement to be signed upon Executive’s hiring, the terms of this
Agreement will prevail.

21. Waiver of Breach. The waiver of a breach of any term or provision of this
Agreement, which must be in writing, will not operate as or be construed to be a
waiver of any other previous or subsequent breach of this Agreement.

22. Survival. The Confidential Information Agreement and the Company’s and
Executive’s responsibilities under Sections 7, 8, 9, 11, 12 and 17 will survive
the termination of this Agreement.

23. Headings. All captions and Section headings used in this Agreement are for
convenient reference only and do not form a part of this Agreement.

24. Tax Withholding. All payments made pursuant to this Agreement will be
subject to withholding of applicable taxes.

25. Governing Law. This Agreement will be governed by the laws of the state of
Oklahoma without regard for choice of law provisions of any state or other
jurisdiction.

26. Acknowledgment. Executive acknowledges that he has had the opportunity to
discuss this matter with and obtain advice from his private attorney, has had
sufficient time to, and has carefully read and fully understands all the
provisions of this Agreement, and is knowingly and voluntarily entering into
this Agreement.



--------------------------------------------------------------------------------

27. Code Section 409A.

(a) Notwithstanding anything to the contrary in this Agreement, no Deferred
Compensation Separation Benefits (as defined below) or other severance benefits
that are exempt from Section 409A (as defined below) pursuant to Treasury
Regulation Section 1.409A-1(b)(9) will become payable under this Agreement until
Executive has a “separation from service” within the meaning of Section 409A of
the Code, and any proposed or final regulations and guidance promulgated
thereunder (“Section 409A”). Further, if Executive is a “specified employee”
within the meaning of Section 409A at the time of Executive’s separation from
service (other than due to death), and the severance payable to Executive, if
any, pursuant to this Agreement, when considered together with any other
severance payments or separation benefits, are considered deferred compensation
under Section 409A (together, the “Deferred Compensation Separation Benefits”),
such Deferred Compensation Separation Payments that are otherwise payable within
the first six (6) months following Executive’s separation from service will
become payable on the first payroll date that occurs on or after the date six
(6) months and one (1) day following the date of Executive’s separation from
service. All subsequent Deferred Compensation Separation Benefits, if any, will
be payable in accordance with the payment schedule applicable to each payment or
benefit. Notwithstanding anything herein to the contrary, if Executive dies
following his termination but prior to the six (6) month anniversary of his
separation from service, then any payments delayed in accordance with this
paragraph will be payable in a lump sum as soon as administratively practicable
after the date of Executive’s death and all other Deferred Compensation
Separation Benefits will be payable in accordance with the payment schedule
applicable to each payment or benefit. Each payment and benefit payable under
this Agreement is intended to constitute separate payments for purposes of
Section 1.409A-2(b)(2) of the Treasury Regulations.

(b) Any amount paid under this Agreement that satisfies the requirements of the
“short-term deferral” rule set forth in Section 1.409A-1(b)(4) of the Treasury
Regulations shall not constitute Deferred Compensation Separation Benefits for
purposes of Section 25(a) above. Any severance payment that entitles Executive
to taxable reimbursements or taxable in-kind benefits covered by
Section 1.409A-1(b)(8)(v) shall not constitute a Deferred Compensation
Separation Benefit.

(c) Any amount paid under this Agreement that qualifies as a payment made as a
result of an involuntary separation from service pursuant to
Section 1.409A-1(b)(9)(iii) of the Treasury Regulations that does not exceed the
Section 409A Limit (as defined below) shall not constitute Deferred Compensation
Separation Benefits for purposes of Section 25(a) above. For purposes of this
Section 25(c), “Section 409A Limit” will mean the lesser of two (2) times:
(i) Executive’s annualized compensation based upon the annual rate of pay paid
to Executive during his taxable year preceding Executive’s taxable year of
Executive’s separation from service as determined under Treasury Regulation
1.409A-1(b)(9)(iii)(A)(1); or (ii) the maximum amount that may be taken into
account under a qualified plan pursuant to Section 401(a)(17) of the Code for
the year in which Executive’s employment is terminated.

(d) The foregoing provisions are intended to comply with the requirements of
Section 409A so that none of the severance payments and benefits to be provided
hereunder will be subject to the additional tax imposed under Section 409A, and
any ambiguities herein will be



--------------------------------------------------------------------------------

interpreted to so comply. The Company and Executive agree to work together in
good faith to consider amendments to this Agreement and to take such reasonable
actions which are necessary, appropriate or desirable to avoid imposition of any
additional tax or income recognition prior to actual payment to Executive under
Section 409A.

28. Counterparts. This Agreement may be executed in counterparts, and each
counterpart will have the same force and effect as an original and will
constitute an effective, binding agreement on the part of each of the
undersigned.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by a duly authorized officer, as of the day and year written
below.

COMPANY:

OUTDOOR CHANNEL HOLDINGS, INC.

 

/s/ Roger L. Werner, Jr.

     Date: 12/31/11

By: Roger L. Werner, Jr.

Its: Chief Executive Officer

    

EXECUTIVE:

 

/s/ James E. Wilburn

     Date: 12/22/11 James E. Wilburn     

[SIGNATURE PAGE TO JAMES E. WILBURN 2012 EMPLOYMENT AGREEMENT]



--------------------------------------------------------------------------------

Exhibit A

 

Entity

  

Limitations

One publicly traded corporation

   Executive may serve as a member of such corporation’s board of directors,
provided that the business of such entity does not compete with the Company and
Executive’s ownership in such entity is limited to a maximum of 2%. Executive
may serve on committees of such corporations’ board of directors, but not as
chairman of any such committees.

Jim and Gwen Dough Co. LLC

(Franchisee of Cosi Sandwich Shops and owner and operator of Naples Flatbread &
Wine Bar)

Home Health Warehouse, LLC   



--------------------------------------------------------------------------------

Exhibit B

Release of Claims Agreement



--------------------------------------------------------------------------------

RELEASE OF CLAIMS AGREEMENT

 

1. In consideration for the payment of the severance described in the Employment
Agreement by and between James E. Wilburn (the “Executive’) and Outdoor Channel
Holdings, Inc. (the “Company”), effective as of January 1, 2012 (the “Employment
Agreement”), the Executive for himself, and for his heirs, administrators,
representatives, executors, successors and assigns (collectively “Releasers”)
does hereby irrevocably and unconditionally release, acquit and forever
discharge the Company, its subsidiaries, affiliates and divisions and their
respective, current and former, trustees, officers, directors, partners,
shareholders, agents, employees, consultants, independent contractors and
representatives, including without limitation all persons acting by, through,
under or in concert with any of them (collectively, “Releasees”), and each of
them from any and all charges, complaints, claims, liabilities, obligations,
promises, agreements, controversies, damages, remedies, actions, causes of
action, suits, rights, demands, costs, losses, debts and expenses (including
attorneys’ fees and costs) of any nature whatsoever, known or unknown, whether
in law or equity and whether arising under federal, state or local law and in
particular including any claim for discrimination based upon race, color,
ethnicity, sex, age (including the Age Discrimination in Employment Act of
1967), national origin, religion, disability, or any other unlawful criterion or
circumstance, which the Executive and Releasers had, now have, or may have in
the future against each or any of the Releasees, including under the California
Fair Employment Practices Act, and the California Fair Employment and Housing
Act (collectively “Executive/Releaser Actions”) from the beginning of the world
until the date hereof.

 

2. The Executive acknowledges that: (i) this entire Release is written in a
manner calculated to be understood by him; (ii) he has been advised to consult
with an attorney before executing this Release; (iii) he was given a period of
twenty-one days within which to consider this Release; and (iv) to the extent he
executes this Release before the expiration of the twenty-one day period, he
does so knowingly and voluntarily and only after consulting his attorney. The
Executive shall have the right to cancel and revoke this Release by delivering
notice to the Company pursuant to the notice provision of Section 15 of the
Employment Agreement prior to the expiration of the seven-day period following
the date hereof, and the severance benefits under the Employment Agreement shall
not become effective, and no payments or benefits shall be made or provided
thereunder, until the day after the expiration of such seven-day period (the
“Revocation Date”). Upon such revocation, this Release and the severance
provisions of the Employment Agreement shall be null and void and of no further
force or effect.

 

3. Notwithstanding anything herein to the contrary, the sole matters to which
the Release does not apply are: (i) the Executive’s rights to indemnification
(whether arising under applicable law, the Company’s or any affiliate’s
certificate of incorporation or bylaws, indemnification or any other agreement,
board resolution or otherwise) and directors and officers liability insurance
coverage to which he was entitled immediately prior to      with regard to his
service as an officer or director of the Company or any affiliate; (ii) the
Executive’s rights under any tax-qualified pension or claims for accrued vested
benefits or rights under any other employee benefit plan, policy or arrangement
(whether tax-qualified or not) maintained by the Company or under COBRA;
(iii) the Executive’s rights under Section 7 and 8 of the



--------------------------------------------------------------------------------

4. Employment Agreement (which are subject to Section 9 of the Employment
Agreement) which are intended to survive termination of employment, or (iv) the
Executive’s rights under Sections 4, 7, 8 and 12 of the Employment Agreement
which are intended to survive termination of employment, (v) the Executive’s
rights as a stockholder of the Company.

 

5. This Release is the complete understanding between the Executive and the
Company in respect of the subject matter of this Release and supersedes all
prior agreements relating to the same subject matter. The Executive has not
relied upon any representations, promises or agreements of any kind except those
set forth herein in signing this Release.

 

6. In the event that any provision of this Release should be held to be invalid
or unenforceable, each and all of the other provisions of this Release shall
remain in full force and effect. If any provision of this Release is found to be
invalid or unenforceable, such provision shall be modified as necessary to
permit this Release to be upheld and enforced to the maximum extent permitted by
law.

 

7. This Release shall be governed by and construed in accordance with the laws
of the State of Oklahoma, without reference to principles of conflict of laws.

 

8. The signatories hereto (the “Parties”) agree that any and all disputes
arising out of, or relating to, the terms of this Agreement, its interpretation,
and any of the matters herein released, shall be subject to binding arbitration
in Oklahoma before the American Arbitration Association under its National Rules
for the Resolution of Employment Disputes. The Parties agree that the prevailing
party in any arbitration shall be entitled to injunctive relief in any court of
competent jurisdiction to enforce the arbitration award. The Parties agree that
the prevailing party in any arbitration shall be awarded its reasonable
attorneys’ fees and costs. The parties hereby agree to waive their right to have
any dispute between them resolved in a court of law by a judge or jury. This
section shall not prevent either party from seeking injunctive relief (or any
other provisional remedy) from any court having jurisdiction over the Parties
and the subject matter of their dispute relating to Executive’s obligations
under this Release and the Employment Agreement.

 

9. This Release inures to the benefit of the Company and its successors and
assigns.

Signature page follows.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Release on the respective
dates set forth below.

 

       OUTDOOR CHANNEL HOLDINGS, INC. Dated:  

 

     By  

 

       Name        Title        James E. Wilburn, an individual Dated:  

 

    

 

       James E. Wilburn